04/05/2021   03:33     4062932435                       ANN GERMAN                                   PAGE   3E/06
                                                            1",




                                                                                                            04/06/2021
                                                  '_    v



                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                       Case Number: DA 21-0006

                                   Supreme Court Cause No. DA 21-0006

       In Re The Marriage Of:
                                                                                         :
                                                                                         APR 0 6 2021
       JOHNE1TE GAY JONES WATKINS,
                                                                                  Bovven Greenvvood
                       Appellant,                  )                            Clerk of Supreme Court
                                                                              EXTt,-,tpi-if Montana
                                                   )
              vs.                                       ORDER GRANTING          ENS ON
       CHARLES EDWARD WATKINS,                     )
                       Appellee.                   )
                                          ...____..3
             Upon Motion ofcounsel for the Appellant, no objection by Appellee, and good
                                                                                              cause
     appealing therefore, Appellant is granted until May 12,2021, in which to file
                                                                                     and serve the
     opening brief of Appellant.
             DATED this --\:, —         day of April, 2021.                          .


                                                 Just             Supre